(Por la corte, a propuesta del Juez Presidente Sr. del Toro.)
Por cuanto, la transcripción en este caso se archivó en la Secre-taría de esta Corte Suprema el 11 de septiembre de 1931 y la parte apelante fué solicitando prórrogas para la presentación de su alegato, *1041concediéndosele finalmente nna hasta el siete de enero actual con carácter de última; y
PoR Cuanto, no habiendo presentado la parte apelante sn alegato dentro de la última prórroga que se le concediera, ni después, la parte apelada solicitó la desestimación del recurso por moción de 12 de enero actual que fue vista el 25 con la sola asistencia de la dicha parte apelada por su abogado:
Por tanto, se desestima la apelación por abandono.